                                 UNITED STATES DISTRICT COURT
                             FOR THE SOUTHERN DISTRICT OF ILLINOIS

 SHAWN BUCKLEY,

                Plaintiff,

         v.                                             Case No. 18-cv-518-JPG-GCS

 OFFICER COOK, OFFICER PHILLIPS,
 OFFICER ROSS, OFFICER HAWKINS, and
 OFFICER SNYDER,

                Defendants.

                                            JUDGMENT

       This matter having come before the Court, the issues having been heard, and the Court having

rendered a decision,

       IT IS HEREBY ORDERED AND ADJUDGED that judgment is entered as follows:

    • On Count 1, a claim for inadequate mental health treatment, in favor of defendants Cook,
       Phillips, Ross, Hawkins, and Snyder and against plaintiff Shawn Buckley;
    • On Count 2, a claim for insufficient diet, in favor of defendant Cook and against plaintiff
       Shawn Buckley; and
    • On Count 3, a claim for inadequate medical care, in favor of defendant Cook and against
       plaintiff Shawn Buckley;

and that the foregoing claims are dismissed with prejudice; and

       IT IS FURTHER ORDERED AND ADJUDGED that Count 4, a First Amendment Free

Exercise claim, is dismissed without prejudice.

DATED: November 5, 2019

                                            MARGARET M. ROBERTIE, Clerk of Court

                                            s/Tina Gray, Deputy Clerk

Approved:     s/ J. Phil Gilbert
              J. PHIL GILBERT
              DISTRICT JUDGE
